HARRIS, Judge.
White pled guilty to burglary and was sentenced to two years community control to be followed by two years probation. "When he failed to report for community control supervision, a warrant was filed alleging a violation in that White faded to report “within 72 hours on or about 2/11/94.” White’s defense was that he was unable to report within 72 hours of February 11,1994 because he was not released from jail until February 16. He contends, however, that he did report on February 17. But this is contrary to his community control officer’s testimony that he did not see White until June 29. The court accepted the community control officer’s testimony and we find no error in that. We conclude that the material allegation in the affidavit was that "White failed to report to community control as ordered. The “on or about” date is when the community control officer thought the report should have been. The community control officer was unaware that White had been arrested for traffic violations which kept him in jail for a few days. Had White appeared on February 17 and explained the reason for his delayed reporting, the violation would have been unjustified. But the court found that White did not appear until June 29. The fact that the community control officer included the “on or about” date in the affidavit, which date included the time White was in jail, does not excuse White’s not appearing timely after his release. He was aware of his obligation to report and the affidavit and warrant adequately advised him of the nature of the violation.
AFFIRMED.
GOSHORN and PETERSON, JJ., concur.